OPINION OF THE COURT — by the
Hon. J. R.- NICHOLSON.
This was an appeal from the Probate court of Warren county. Mar*424tha Cook, the widow of Foster Cook deceased, filed her petition in the Probate court of Warren county for dower; setting forth that her husband died seized and possessed of several tracts of land, which were particularly designated in her petition. She further set forth in her petition, that her said husband in his lifetime had sold and conveyed several other tracts of Land during coverture to which she had never relinquished her dower, and in which she also claimed her dower, and prayed that it might be set off by metes and bounds according to law. The Probate court ordered and directed a writ of dower to issue to the Sheriff, appointing five discreet freeholders, to mark, and lay off, by proper metes and bounds, the said Martha’s dower in the said tracts of land described in her petition. The commissioners proceeded to the discharge of their duties, and marked, and laid off, by metes and bounds, the whole quantity of said dower on one tract of Iand,to-wit, on section No. 11, containing 645 acres, which said tract had been purchased by the said Alvarez Fisk. The quantity of acres which of right was coming to the said Martha from the whole of said tracts of land was 476 acres, which quantity the said commissioners marked out, and laid off by proper metes and bounds from the said tract of 645 acres belonging to the said Fisk as aforesaid. From which report of the said commissioners, the said Fisk appealed to this court.
The only question for the court to decide in this case, is, whether a widow who is entitled to dower in several different tracts of ¡and, shall be permitted to take the whole of one tract. If the husband during cover-ture had conveyed several distinct tracts of land to separate individuals, in which the wife had not relinquished her dower, it wonld be extremely unjust that she should.take the whole of her dower to which she might be entitled in the several distinct tracts, out of one entire tract. It is therefore the opinion of the court, that the Probate court of Warren county, erred in overruling the Defendant’s objections to the report of the commissioners. The order of the Orphans court overruling the motion to set aside the report of the commissioners, is therefore reversed, and the report set aside, and the cause remanded for further proceedings on the pe-titon.
All the judges concurred.